Citation Nr: 9918140	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a dental condition, 
to include outpatient dental treatment by the Department 
of Veterans Affairs (VA). 

2. Entitlement to a compensable evaluation for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had essentially continuous active duty from June 
1960 to June 1969 and from July 1974 to February 1986.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1997 rating decision of the Regional Office 
(RO) which denied the veteran's claims for service connection 
for a dental condition and for impotence.  Subsequently, 
based on the receipt of additional evidence, the RO, by 
rating action dated in May 1998, granted service connection 
for impotence, and assigned a noncompensable evaluation, 
effective November 1996.  The veteran has continued to 
express disagreement with the assigned rating.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran received periodontal treatment during service.

2. The veteran received treatment during service for his 
teeth, but there is no competent medical evidence 
demonstrating that any such treatment was the result of 
in-service dental trauma.




CONCLUSIONS OF LAW

1. A dental disability, to include periodontal disease, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.381 
(effective June 8, 1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to outpatient dental treatment by the 
VA.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A compensable evaluation for impotence is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.31, 
4.115b, Diagnostic Code 7522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a claim 
must be accompanied by evidence (emphasis in original).  As 
will be explained below, the veteran has not submitted 
competent evidence to support his claim for service 
connection for residuals of dental trauma.  Thus, the Board 
finds that his claim is not well grounded.  Accordingly, 
there is no duty to assist him in the development of his 
claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.


Factual background

The service medical and dental records show that the veteran 
was seen in September 1975 and reported that he had injured 
his left cheekbone eighteen months earlier and that he now 
had mild swelling.  In March 1978, he related that he had 
sustained a trauma to the left temporomandibular joint in 
1974.  He had swelling at that time, but no fracture.  He was 
referred to the dental clinic.  In April 1978, an intraoral 
examination was within normal limits.  A dental X-ray was 
within normal limits.  The impression was that the veteran's 
discomfort was most probably related to muscle spasm.  The 
veteran was seen for periodontal treatment from April to May 
1985, and again in 1986.  When he was seen for unrelated 
complaints in August 1985, it was reported that he had a 
history of gum disease, and that his gums had recently been 
scraped.  

In a statement dated in August 1998, a registered dental 
hygienist noted that the veteran was a patient of a dentist 
and had been seen the previous month for a prophylactic 
examination.  The veteran's oral health was good.  The 
hygienist noted that she and the dentist felt that it would 
be in the veteran's best interest to be seen on a three month 
recare visit to obtain optimal dental health and prevent 
further periodontal involvement due to past bone and gum 
loss.

In May 1999, the veteran testified at a personal hearing 
regarding his contention that his periodontal disease was 
incurred during service; that he continues to received dental 
treatment currently; and that he is, therefore, entitled to 
service connection for this condition, including VA 
outpatient dental treatment.


Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
periodontal disease will be considered service-connected 
solely for the purpose of determining eligibility for 
outpatient dental treatment.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  The following will not be 
considered service-connected for treatment purposes:  (1) 
Calculus; (2) Acute periodontal disease; (3) Third molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; and (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  38 
C.F.R. § 3.381 (effective June 8, 1999).

As noted above, the regulations pertaining to dental 
disorders were recently amended, to include the deletion of 
certain provisions.  In this regard, the Board notes that 
38 C.F.R. §§ 3.382 and 4.149 were removed, effective June 8, 
1999.  However, the Board points out that the amendments to 
38 C.F.R. § 3.381 incorporated many of the provisions of the 
regulations which were removed.  The Board concludes, 
therefore, that it may consider the revised regulations, 
since no prejudice will result to the veteran.  See Bernard, 
4 Vet. App. 384.

The significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  See U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. § 17.161 (1998).

Under the law and regulations alluded to above, a veteran can 
establish entitlement to VA outpatient dental treatment if, 
for example, he has a compensable service-connected dental 
condition (this is referred to as "Class I" eligibility); 
he has a noncompensable service-connected dental condition 
and applied for treatment within one year after his service 
ended ("Class II" eligibility); he has a noncompensable 
service-connected dental condition which is the result of a 
combat wound or other service trauma ("Class II(a)" 
eligibility); he has a noncompensable service-connected 
dental condition and he was detained or interned by enemy 
forces during service as a prisoner of war ("Class II(b) and 
Class II(c)" eligibility); he has a dental condition which 
as been professionally determined to be aggravating a 
service-connected disability ("Class III" eligibility); his 
service-connected disabilities are rated as 100 percent 
disabling or he is totally disabled due to individual 
unemployability ("Class IV" eligibility); he is 
participating in a rehabilitation program ("Class V" 
eligibility); he has a dental condition that has been 
clinically determined to be complicating a medical condition 
currently under treatment by VA ("Class VI" eligibility); 
etc.  Id. 

The precise nature of the dental condition for which the 
veteran is seeking service connection is not clear.  He has 
referred to bleeding of the gums and that his teeth were 
loosened due to various shocks to his head area, including 
those from parachute jumps.  He also maintains that he 
development periodontal disease during service and had his 
gums scraped.  

The Board concedes that the veteran received some periodontal 
treatment during service.  However, by regulation, 
periodontal disease is not a disability for which 
compensation benefits are payable.  In Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), the United States Court of 
Veterans Appeals (Court)  held that in a case where the law 
is dispositive of the claim, it should be denied because of 
lack of legal entitlement under the law.  The Board 
concludes, therefore, that service connection for any 
periodontal disease or loss of the alveolar process as a 
result of periodontal disease is not warranted.  The veteran 
is thus not entitled to Class I treatment as there is no 
service-connected compensable disability.

As noted above, the veteran can establish entitlement to 
Class II(a) outpatient dental treatment.  However, in order 
to receive outpatient dental treatment under this provision, 
it must be the result of in-service dental trauma.  The Board 
acknowledges that it was noted during service that the 
veteran had pain in the left cheekbone.  When seen in 1978 
for this history, there were no abnormalities found on 
examination.  There is no indication in the record of any 
dental trauma.  The fact remains that there is no indication 
during service that he sustained any trauma to his teeth.  
The veteran has not provided any competent medical evidence 
demonstrating that he had dental trauma in service which 
would permit him to receive VA outpatient dental treatment.  
Since there is no competent medical evidence establishing in-
service dental trauma which resulted in a dental condition, 
the Board concludes that the claim is not well grounded.

II.  An Increased Rating for Impotence 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court as held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
impotence that are within the competence of a lay party to 
report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,        2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).


Factual background

The record shows that service connection is in effect for 
residuals of prostate cancer, status postoperative radical 
prostatectomy.  

Private medical records dated from 1996 to 1997 have been 
associated with the claims folder.  The veteran was seen in 
early 1996 for treatment of impotence.  He reported 
intermittent partial erections which had not been 
satisfactory.  He again complained of impotence in July 1997.  

The veteran was afforded a VA genitourinary examination in 
February 1998.  He related that he had been impotent since 
his prostate surgery in 1992.  It was noted that he had been 
treated unsuccessfully with a pump and had also used 
intraurethral suppositories.  These, too, were not effective.  
On examination, the penis was normal.  The diagnosis was that 
the veteran had had a radical prostatectomy for prostate 
cancer and that impotence had resulted.  

Based on the evidence summarized above, the RO, by rating 
action dated in May 1998, granted service connection for 
impotence as secondary to his service-connected residuals of 
prostate cancer.  A noncompensable evaluation was assigned.  
He was entitled to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(k) on account of loss of use of a creative 
organ.

In a statement dated in September 1998, the veteran's private 
urologist reported that the veteran continued to experience 
impotence, which had responded poorly to therapy.  It was 
noted that the veteran indicated that there was some 
deviation of the penis with erections.  

In May 1999, the veteran testified at a personal hearing 
concerning his contention that he has deformity of the penis 
as well as loss of erectile power, thereby warranting a 
compensable rating for his service-connected impotence.


Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 20 percent evaluation is assignable for deformity of the 
penis with loss of erectile power.  Diagnostic Code 7522.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this regard, although the veteran claims to be impotent, 
it is noteworthy to point out that the most recent statement 
from his private physician indicates that he does have some 
erections.  In addition, the Board notes that the penis was 
normal on the VA examination early 1998.  The Board 
concludes, accordingly, that the weight of the evidence is 
against the claim for an increased rating for impotence.  The 
Board finds that the medical evidence is of greater probative 
value than the veteran's statements regarding the severity of 
his impotence.  


ORDER

Service connection for a dental condition, to include 
outpatient dental treatment by the VA is denied.  An 
increased rating for impotence is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

